THIS is an ancillary proceeding to Cline v. Estate ofHeron, 103 Colo. 188, decided this date. It involves the alleged impropriety of the appointment of a receiver during the pendency here of that case. July 9, 1938, a petition for the appointment of a receiver was filed by Heron, defendant in error, in which she alleged that subsequent to the rendition of the final judgment in the principal case a valuable crop of wheat had been grown and was about to mature, and she asked that a receiver be appointed to preserve and protect it. An answer was filed *Page 198 
to the petition, a hearing had, and a receiver appointed July 21, 1938. The question of the propriety of the court's action was considered by this court on the same day, and, after hearing arguments of counsel, the order appointing the receiver was suspended until further order, and Cline was permitted to proceed with the harvesting of the crop.
Pending the disposition of the matter here, request was made by Heron for an increase in the amount of the supersedeas bond, but this request was withdrawn, apparently for the reason that the bond furnished would be sufficient to cover any further liability arising during the controversy between the parties, if resort to the bond should become necessary.
Counsel for Heron, upon whose petition the receiver was appointed, confesses the question is now moot. We agree. Even if the appointment had not been suspended by us, it would have become functus officio with the disposition of the main case. There are no novel or unusual legal questions raised by the pleadings which now require a disposition at our hands.
The record discloses that when the matter was urgent it received prompt attention and that substantial justice was accorded all parties.
The writ of error issued herein is accordingly dismissed.
MR. JUSTICE HOLLAND not participating. *Page 199